Citation Nr: 0109980	
Decision Date: 04/04/01    Archive Date: 04/11/01

DOCKET NO.  96-23 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for a duodenal ulcer, 
currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from June 1952 to May 1956.  
This case comes to the Board of Veterans' Appeals (Board) 
from a June 1995 RO decision which denied an increase in a 20 
percent rating for a duodenal ulcer.  The Board denied the 
claim in a February 1997 decision, and the veteran appealed 
to the United States Court of Appeals for Veterans Claims 
(Court).  In a May 1999 order, the Court vacated the Board 
decision and remanded the case to the Board for further 
action.  In February 2000, the Board remanded the case to the 
RO for additional development on the issue of an increased 
rating for a duodenal ulcer

As noted in the February 2000 Board remand, an additionally 
raised issue of secondary service connection for "active 
gastritis, nervousness, and hyperactivity" was referred to 
the RO for appropriate consideration.  The file shows the RO 
has taken note of such issue, and by a January 2001 letter 
the RO asked the veteran and his attorney to submit 
supporting evidence.  Such claim has not yet been adjudicated 
by the RO, is not in appellate status, and is not before the 
Board at this time.


FINDING OF FACT

The veteran's service-connected duodenal ulcer is not 
productive of more than moderate disability.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a 
duodenal ulcer have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.114, Diagnostic Code 7305 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from June 1952 to May 1956.  
Service medical records show he was treated for stomach 
complaints and diagnosed with a duodenal ulcer.  

In a January 1961 decision, the RO granted service connection 
and a 10 percent rating for duodenal ulcer, in part on the 
basis of a November 1960 VA examination which revealed a 
deformity in the duodenal bulb consistent with residuals from 
a previous ulcer (as noted on a gastrointestinal study) and a 
diagnosis of chronic duodenal ulcer.    

VA and private medical records from 1963 to 1991 show the 
veteran received periodic evaluation and treatment for his 
chronic ulcer disease.  Other records reveal he received 
disability retirement from a civil service job in 1981 due to 
multiple disabilities (the veteran said his ulcer disease was 
a principal factor leading to his retirement on disability).  

In a November 1991 decision, the RO granted a 20 percent 
rating for duodenal ulcer.  

VA medical records from 1991 to August 1993 show the veteran 
continued to receive regular treatment for his ulcer disease 
which was characterized by some flare-ups that were 
controlled with medication and a strict diet.  His weight was 
noted to range from 178.8 pounds to 187.8 pounds.  A February 
1992 esophagogastroduodenoscopy (EGD) revealed small duodenal 
ulcers.  An October 1992 examination revealed that the 
veteran was well developed and nourished and that an upper 
gastrointestinal (GI) study was normal.  A May 1993 EGD 
revealed a normal duodenal bulb and mucosa, a small channel 
erosion without significant depth or bleeding, normal gastric 
mucosa, a small hiatal hernia, and normal esophagus.  

VA outpatient records show that in January 1994 the veteran 
complained of episodes of epigastric and abdominal pain 
associated with loose bowel movements.  His weight was 187.4 
pounds.  The impressions were continued pain with a history 
of refractory peptic ulcer disease and diarrhea (questionable 
irritable bowel syndrome or steatorrhea with doubts that it 
was peptic-related).  In May 1994, an upper endoscopy study 
revealed a hiatal hernia and a normal stomach, pylorus, 
duodenal bulb, and duodenum (second part).  It was further 
noted from the study that there were no ulcers, erosions, or 
clear evidence of gastritis.  

On a May 1994 VA examination, the veteran reported a history 
of persistent trouble with his ulcer disease since 1953, 
which he said required multiple medications and antacids.  He 
reported that he often felt nauseated, but seldom vomited, 
and that his problem was aggravated by greasy or fatty foods.  
He complained of constant discomfort, which was much worse 
than the previous year or two, and reported he was on the 
borderline of needing surgery.  He stated he was told by his 
private doctors that his problem was marked hyperacidity.  On 
examination, there was no tenderness, organomegaly, muscle 
spasm, guarding, masses, or distention of the abdomen.  He 
reported his pain was located in the periumbilical area.  His 
current weight was 185 pounds, which was the same as his 
maximum weight in the past year.  He denied any knowledge of 
anemia and stated that there was occasional blood in his 
stools (but he also said he had hemorrhoids).  There was no 
hematemesis.  The veteran asserted that his discomfort was of 
a constant nature without episodic occurrence.  Laboratory 
studies were within normal limits, showing no anemia.  An 
upper GI X-ray study was normal.  The diagnosis was a history 
of gastric ulcer.  

In a September 1994 decision, the RO denied an increase in a 
20 percent rating for duodenal ulcer.  The veteran did not 
appeal this decision.  

A December 1994 VA outpatient record indicates the veteran 
was seen for a history of recurrent ulcer.  He complained of 
intermittent episodes of reflux symptoms while lying down, 
especially at night, and epigastric pain usually several 
hours following a meal.  He denied nausea and vomiting, 
hematemesis, and melena.  He reported no new complaints.  His 
weight was 186.3 pounds.  In the impression, the veteran was 
noted to be doing well without a change in symptoms.  

In a December 1994 statement, Richard Hudson, M.D., the 
veteran's private doctor, noted he had treated the veteran 
for many years for various listed conditions to include 
chronic peptic ulcer disease which the VA was also treating.  

In February 1995, the RO received the veteran's claim for an 
increased rating for duodenal ulcer.  Submitted with the 
claim was a statement by the veteran's former supervisor, who 
noted the veteran retired in 1982 after extended absences for 
illness.  

VA outpatient mobile clinic records in February, April, and 
June 1995 reveal the veteran was evaluated for his ulcer 
disease.  His condition was fairly stable, although problems 
with one medication necessitated a change in his regimen.  
His weight ranged from 180 pounds to 184 pounds.  

In a June 1995 decision, the RO denied an increase in a 20 
percent rating for a duodenal ulcer.  

In a July 1995 statement, the veteran expressed his 
disagreement with the RO's decision.  He asserted he had been 
taking medications for his ulcer disease for many years.

In an August 1995 decision, the RO confirmed its denial of an 
increased rating for duodenal ulcer.  

An October 1995 VA outpatient mobile clinic record reveals 
the veteran was evaluated for his ulcer disease.  He reported 
continued "acid spells" off and on and stated his 
medication (Zantac) helped a lot.  His weight was 184.5 
pounds.  

In a December 1995 note, Dr. Hudson stated the veteran had 
chronic peptic ulcer disease and was unable to take non-
steroidal anti-inflammatory drugs (NSAIDS) for another 
medical problem (osteoarthritis).  

A February 1996 VA outpatient mobile clinic record reveals 
the veteran was evaluated for his ulcer disease.  He reported 
his medication (Zantac) helped him but that he still had 
episodes of acid reflux. 

In an April 1996 RO hearing before a hearing officer, the 
veteran testified that he had taken medication for his ulcer 
condition continuously since service; that his ulcer flared 
up at times, lasting from one to six or seven days before he 
was able to control it with medication; that he had not had 
much trouble with his weight except for a little fluctuation; 
that he closely monitored his diet and ate four to five meals 
a day, with snacks in between, in order to ease burning 
episodes and a feeling of stomach swelling; that he took 
antacids which somewhat alleviated his symptoms; and that he 
was seen by the VA mobile clinic every 90 days.  His wife 
testified that she carefully monitored the veteran's diet.  

VA outpatient mobile clinic records in June 1996, August 
1996, October 1996, and April 1997 reveal the veteran was 
evaluated for his ulcer disease.  In June 1996, he reported 
an upset stomach and nausea.  In October 1996, it was noted 
his ulcer symptoms were well-controlled with medication 
(Zantac and Mylanta).  In April 1997, he reported diarrhea in 
the morning, and he felt this was a side effect of Pepcid (he 
said he was recently switched from Zantac to Pepcid).    

In a June 1997 statement, Dr. Hudson noted that he had 
treated the veteran for many years for various listed 
conditions and that the veteran was unable to take NSAIDS for 
relief of one of his conditions due to his chronic peptic 
ulcer disease.  

On a June 1997 private examination conducted by David Fraser, 
M.D., the veteran reported stomach pain, nausea, and 
heartburn.  A physical examination revealed his abdomen was 
soft and nontender and without evidence of 
hepatosplenomegaly.  His weight was 187 pounds.  The 
impression was history of gastric ulcer.  

VA outpatient mobile clinic records in July and October 1997 
reveal the veteran was evaluated for his ulcer disease.  He 
reported he had no relief of gastroesophageal reflux disease 
(GERD) on Pepcid.  The veteran's medication was changed from 
Pepcid.  

In an October 1997 letter, the VA's vocational rehabilitation 
and counseling office notified the veteran that he was not 
entitled to vocational rehabilitation on the basis that it 
was not medically feasible for him to begin a training 
program (it was noted that his medication disabled him from 
concentrating and conducting normal activity required for 
school work and that he had difficulty sitting for prolonged 
periods as required by many training programs).  

Medical records from Pamlico Medical Center from December 
1995 to December 1997 indicate the veteran was treated 
periodically for various ailments and his weight ranged from 
185 pounds to 189 pounds.

A January 1998 VA outpatient mobile clinic record reveals the 
veteran was evaluated for his ulcer disease.  He reported he 
had better control of GERD on Prilosec.  The assessment was 
GERD. 

In February 1998, the RO received letters from two friends of 
the veteran, indicating that they observed the veteran with 
stomach pain from as early as 1981.  

On a February 1998 VA gastrointestinal examination, the 
veteran reported he experienced bloating, easy fullness, some 
heartburn, and some tender feelings up in the abdomen.  He 
stated that he had not vomited and did not ordinarily have 
diarrhea but that every two weeks he would have a day or two 
of fast stools without any other illness.  He stated his 
weight was stable and there was no known blood loss.  On 
examination, he was comfortable, although he said he had much 
gas and felt uncomfortable and tender.  On deep pressure over 
the abdomen, including rebound, there was no tenderness.  No 
organs or masses were felt and bowel sounds were normal.  The 
examination of the abdomen was normal.  The diagnosis was old 
duodenal ulcer and history of residual scars with symptomatic 
acid reflux, mild.  The examiner stated it was apparent there 
was no worsening or progression of the veteran's disorder in 
recent years.  He noted the veteran's report of avoiding 
NSAIDs so as to avoid further stomach upset.  The examiner 
further noted that the veteran's symptoms that day were more 
that of some acid reflux rather than symptoms of persistent 
ulcer disease.  He stated the veteran reported that an 
endoscopy had shown he had "scarred, old ulcers" and that 
the examiner judged this to be deformed or scarred duodenum.  

Other VA examinations in February 1998 reported that the 
veteran was 71 inches tall and weighed 184 pounds and that he 
took Tylenol for arthritis because NSAID-type medications 
would further damage or upset his stomach.  

A July 1998 VA outpatient mobile clinic record reveals the 
veteran was evaluated for his ulcer disease.  It was noted 
that Prilosec was the only medication that controlled his 
GERD, his hyperacidity/hypersecretory condition.  

On a September 1998 fee basis VA examination, the veteran 
complained of many ailments to include duodenal ulcer.  He 
reported that the ulcer condition was usually stable, as it 
was at present, but that occasionally his stomach pain became 
unbearable.  He stated he had to eat and participate in 
physical activity very carefully or else his problems 
worsened.  He stated he presently took Prevacid daily for 
relief of ulcer problems.  He also claimed he experienced 
reflux and diarrhea on occasion.  On examination, he appeared 
well-developed and well-nourished.  He did not show signs of 
general debility or dehydration.  His weight was 186 pounds 
and he reportedly was 5' 8" tall.  His abdomen was normal.  A 
review of medical records revealed that laboratory studies 
were essentially normal, showing no anemia.  The pertinent 
diagnosis was duodenal ulcer, stable at present.  

VA outpatient mobile clinic records in October 1998, January 
1999, July 1999, and October 1999 reveal the veteran was 
evaluated for his ulcer disease.  It was noted that GERD 
continued to be a problem but that it was under fair control 
with Prevacid and Maalox/Mylanta.  His weight was 182 pounds 
in October 1998.  

A December 1999 VA outpatient record indicates the veteran 
was seen with a history of stomach problems but no acute 
problems on that day.  His weight was 191 pounds.  

As noted, a May 1999 Court order vacated the February 1997 
Board decision which denied an increased rating for duodenal 
ulcer.  The Court order specifically directed that an effort 
be made to obtain Duke hospital records (a brief to the Court 
by the veteran's attorney had alleged that relevant records 
from Duke hospital existed, and the VA Secretary agreed that 
a remand was required to obtain such records as part of the 
duty to assist).  In a November 1999 letter to the Board, the 
veteran's attorney said he was still trying to obtain the 
Duke medical records, and in a December 1999 telephone call 
the veteran's attorney said he had just received the Duke 
medical records but was preparing additional argument.  In 
January 2000, the veteran's attorney submitted additional 
written argument to the Board, but he did not submit any Duke 
medical records.  A February 2000 Board remand requested, in 
part, that the RO seek to obtain the Duke medical records.  
In a March 2000 letter to the veteran and his attorney, the 
RO asked that a release form for the Duke medical records be 
submitted (identifying the records and giving permission to 
the RO to obtain them) or that the records be directly submit 
to the RO.  The only response is a letter from the veteran's 
attorney, later in March 2000, together with medical records 
from Duke Hospital; however, the submitted Duke medical 
records are from March 1944 (when the veteran was 10 years 
old, well before his military service) and show treatment for 
non-GI health problems.

Private medical records in April 2000 reveal the veteran 
underwent four vessel coronary artery bypass grafting.  Prior 
to the surgery, the veteran's weight was 196 pounds, he was 
reported to be 5'10" tall, and his abdomen was soft, 
nontender, and nondistended with normal active bowel sounds.  
The discharge summary notes the veteran lost a few pounds 
during the admission.  The veteran was briefly hospitalized 
in mid-May 2000 for treatment of an irregular heartbeat; the 
records of this admission do not refer to active ulcer 
problems.

On a June 2000 fee basis VA gastrointestinal examination, the 
veteran reported a history of occasional vomiting related to 
stomach problems, hematemesis and melena over the years, and 
frequent nausea.  He stated diarrhea and constipation were 
not factors.  He denied a history of circulatory disturbances 
after meals such as hypoglycemic reaction.  The doctor noted 
a recent 20 pound weight loss since April 2000 associated 
with heart surgery.  The veteran denied having any stomach 
surgery.  On examination, it was noted there was history of a 
duodenal ulcer, a 20 pound weight loss since mid-April of 
that year, no signs of anemia, and some tenderness in the 
epigastrium.  The abdomen was flat, and there were normal 
bowel sounds.  The liver, spleen, and kidney were not felt.  
Laboratory studies revealed a normal blood cell count (i.e., 
showed no anemia).  An upper GI X-ray study revealed a prior 
coronary bypass, hiatal hernia, and deformed duodenal bulb 
consistent with chronic peptic disease.  The study also 
showed no reflux, normal gastric mucosa, and no acute 
ulceration.  The diagnoses were duodenal ulcer with deformed 
duodenal bulb and hiatal hernia.  

In September 2000 statements, the veteran and his attorney 
argued that the RO in its August 2000 supplemental statement 
of the case distorted the facts while summarizing medical 
records.  It was contended that the veteran's digestive tract 
had never been normal in any of the VA medical reports and 
that he had never been without ulcer and digestive problems 
in spite of medication and treatment.  It was also argued 
that the conclusion in the records that he had no findings or 
diagnosis of active ulcer disease was "preposterous," and 
it was claimed it was a fabrication of the facts to state 
that his ulcer condition was "controlled."  





II.  Analysis

Initially, the Board is satisfied that all relevant evidence 
has been properly developed on the claim for an increase in a 
20 percent rating for a duodenal ulcer, and that no further 
assistance is required to comply with the duty to assist.  
38 U.S.C.A. § 5103A, as added by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000).  In this regard, the May 1999 Court order 
directed that Duke medical records (which the veteran's 
attorney alleged existed and supported the claim) be 
obtained.  The Board remanded the case in February 2000 
partly to obtain such records, and in March 2000 the RO 
sought to obtain the records from the veteran and his 
attorney (either by direct submission of the records, or by 
providing a release form so that the RO could obtain them).  
The only response was in March 2000 by the veteran's 
attorney, who submitted irrelevant Duke Hospital records 
which show the veteran received childhood treatment for non-
GI health problems in March 1944. 

When rating the veteran's service-connected disabilities, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

Currently, the veteran's duodenal ulcer is evaluated as 20 
percent disabling under 38 C.F.R. § 4.114, Code 7305.  Under 
this code, a 20 percent rating is assigned for a moderate 
duodenal ulcer, with recurring episodes of severe symptoms 
two or three times a year averaging 10 days in duration, or 
with continuous moderate manifestations.  A 40 percent rating 
is assigned for moderately severe duodenal ulcer, which is 
less than severe but with impairment of health manifested by 
anemia and weight loss, or with recurrent incapacitating 
episodes averaging 10 days or more in duration at least four 
or more times a year.  A 60 percent rating is assigned for 
severe duodenal ulcer with pain only partially relieved by 
standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of anemia and 
weight loss productive of definite impairment of health. 

Recent VA and private medical reports show the veteran was 
regularly seen with complaints of episodes of epigastric and 
abdominal pain for which he took medications and antacids.  
EGDs in 1992 and 1993 revealed small duodenal ulcers.  A May 
1994 endoscopy did not reveal any ulcers.  VA evaluation of 
his ulcer disease in 1995 and 1996 showed that despite 
episodes of acid reflux his ulcer condition was fairly stable 
and well-controlled with medication.  In 1997, his GERD 
continued to cause him problems, but there was no evidence of 
an active duodenal ulcer.  On a VA examination in February 
1998, the diagnosis was old duodenal ulcer, and the examiner 
remarked that the veteran's symptoms were not that of 
persistent ulcer disease but rather that of acid reflux.  On 
an examination for VA rating purposes in September 1998, the 
diagnosis was a stable duodenal ulcer condition.  VA 
outpatient records in 1998 and 1999 show continued treatment 
for GERD but no treatment for an active ulcer condition.  On 
an examination for VA rating purposes in June 2000, the 
diagnosis was duodenal ulcer (a GI X-ray study revealed a 
deformed duodenal bulb consistent with chronic peptic disease 
but no acute ulceration).  Further, the examiner noted a 20 
pound weight loss in a two month period, but he attributed 
the veteran's weight loss to heart surgery in April 2000.  
Otherwise, recent VA and private medical records did not show 
any appreciable weight loss (his weight remained stable, 
usually between 180 and 190 pounds) due to his ulcer disease.  

A review of the records shows that the veteran does not meet 
the requirements for an increase in a 20 percent rating for a 
duodenal ulcer under Code 7305.  Overall, the medical 
evidence, including endoscopy evaluations, shows that the 
veteran has had very few active duodenal ulcers in recent 
years.  With reference to the criteria for the next higher 
rating of 40 percent, there is no evidence of impairment of 
health manifested by anemia or weight loss due to ulcer 
disease, nor is there evidence of  recurrent incapacitating 
episodes lasting 10 days or more at least four times a year.  
The veteran has had gastrointestinal symptoms that have been 
shown to be related to GERD and a hiatal hernia; however, 
service connection is not in effect for these conditions.  
Without medical evidence of moderately severe duodenal ulcer 
symptoms as required for a 40 percent rating, an increased 
rating is not warranted.  The Board concludes that the 
veteran's duodenal ulcer is properly rated as 20 percent 
disabling under Code 7305. 

As the preponderance of the evidence is against the veteran's 
claim for an increased rating for a duodenal ulcer, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

An increased rating for a duodenal ulcer is denied.  



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

